Per Curiam. Affirmed.1 See Llano Fin. Grp., LLC v. Yespy, 228 So.3d 108 (Fla. 4th DCA 2017). May, Klingensmith, and Kuntz, JJ., concur.  . We note two distinctions between this case and Yespy, but they do not dictate a different result. First, the appraisal agreement's language was more limited in this case. It stated: “The only function of the appraisal is to assist the client mentioned in this report in evaluating the subject property for lending purposes. The use of this appraisal by anyone other than the stated intended user, or for any other use than the stated intended use, is prohibited.” It further stated that the "Lender/Client” is Fir-strust Mortgage & Lending Corp. The appraisal only allows the lender to provide copies of the appraisal to successor mortgagees or their assigns if the appraiser first provides written consent. And second, the trial court’s dismissal order was based on a lack of standing and the statute of limitations where Yes-py's dismissal order was solely based on the statute of limitations.